Exhibit Vision-Sciences, Inc. Announces $8.8 Million in Revenue for the First Nine Months of Fiscal ORANGEBURG, N.Y., February 11, 2009 Vision-Sciences, Inc., (Nasdaq:VSCI) today announced results for its third quarter and first nine months of fiscal 2010, ended December 31, 2009.For the third quarter of fiscal 2010, revenues were $2.6 million, a decrease of $1.0 million, or 28%, from the third quarter of fiscal 2009, ended December 31, 2008.For the first nine months of fiscal 2010, revenues were $8.8 million, a decrease of $0.3 million, or 3%, from the first nine months of fiscal 2009.Loss from operations in the third quarter of fiscal 2010 was $3.2 million compared to $3.1 million in the third quarter of fiscal 2009, an increase of $0.1 million. Loss from operations in the first nine months of fiscal 2010 was $8.8 million compared to $10.1 million in the first nine months of fiscal 2009, a decrease of $1.3 million. Abbreviated results (in thousands, except for per share data and percentages) for the third quarter and first nine months of fiscal 2010 and 2009 were as follows: Three Months Ended Nine Months Ended December 31, December 31, 2009 2008 Difference % 2009 2008 Difference % Net sales $ 2,600 $ 3,610 $ (1,010 ) -28 % $ 8,807 $ 9,091 $ (284 ) -3 % Loss from operations (3,228 ) (3,140 ) (88 ) -3 % (8,847 ) (10,119 ) 1,272 13 % Net loss (3,234 ) (3,063 ) (171 ) -6 % (8,872 ) (5,679 ) (3,193 ) -56 % Net loss per share - basic and diluted $ (0.09 ) $ (0.08 ) $ (0.01 ) -13 % $ (0.24 ) $ (0.16 ) $ (0.08 ) -50 % Please refer to the attached balance sheet and statement of operations for more detail. The increase in loss from operations of $0.1 million in the third quarter of fiscal 2010 was primarily attributable to lower gross profit of $0.4 million and one-time termination costs for our former Chief Executive Officer (“CEO”) of $0.5 million, offset by a reduction in research and development (“R&D”) expenses of $0.8 million. The decrease in loss from operations of $1.3 million in the first nine months of fiscal 2010 was primarily attributable to a reduction in R&D expenses of $1.8 million. Net loss for the third quarter of fiscal 2010 was $3.2 million, or $0.09 per basic and diluted share, compared to a net loss of $3.1 million, or $0.08 per basic and diluted share, in the third quarter of fiscal 2009.The increase in net loss for the third quarter of fiscal 2010 was primarily attributable to lower gross profit and one-time termination costs of our former CEO, offset by a reduction in R&D expenses, as listed above.Net loss for the first nine months of fiscal 2010 was $8.9 million, or $0.24 per diluted share, compared to a net loss of $5.7 million, or $0.16 per diluted share, in the first nine months of fiscal 2009.The increase in net loss for the first nine months of fiscal 2010 was primarily attributable to the receipt of payments from Medtronic Xomed Inc. (“Medtronic”) and recognition of an associated gain of $5.0 million, net of direct costs, in the first nine months of fiscal 2009 for the sale of our ENT (ear-nose-throat) EndoSheath® disposable product line to them in March 2007.The reduction in
